Name: 2005/687/EC: Commission Decision of 29 Septembre 2005 on the format for the report on the activities of immigration liaison officers networks and on the situation in the host country in matters relating to illegal immigration (notified under document number C(2005) 1508)
 Type: Decision_ENTSCHEID
 Subject Matter: migration;  cooperation policy;  documentation;  international law;  European construction
 Date Published: 2005-10-08

 8.10.2005 EN Official Journal of the European Union L 264/8 COMMISSION DECISION of 29 September 2005 on the format for the report on the activities of immigration liaison officers networks and on the situation in the host country in matters relating to illegal immigration (notified under document number C(2005) 1508) (Only the Czech, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish and Swedish texts are authentic) (2005/687/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 377/2004 of 19 February 2004 on the creation of an immigration liaison officers network (1), and in particular Article 6(2) thereof, Whereas: (1) The reports required under Article 6(1) of Regulation (EC) No 377/2004 should enable the Commission to draw up its evaluation report on the situation in third countries where Member States immigration officers are posted and also its annual report on the development of a common policy on illegal immigration, smuggling and trafficking of human beings, external borders and the return of illegal residents. (2) The format of the reports should therefore reflect these objectives as regards the nature of the information to be included. (3) As regards Iceland and Norway, this Decision constitutes a development of the provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those States with the implementation, application and development of the Schengen acquis (2), which fall within the area referred to in Article 1, points A and E of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (3). (4) As regards Switzerland, this Decision constitutes a development of the Schengen acquis within the meaning of the Agreement signed by the European Union, the European Community and the Swiss Confederation on the latters association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 4(1) of Council Decision 2004/860/EC of 25 October 2004 on the signing, on behalf of the European Community, and on the provisional application of certain provisions of the Agreement between the European Union, the European Community and the Swiss Confederation, concerning the Swiss Confederations association with the implementation, application and development of the Schengen acquis (4). (5) Pursuant to Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark has decided to implement Regulation (EC) No 377/2004 in Danish law. Regulation (EC) No 377/2004 is thus binding upon Denmark in international law. (6) In accordance with Article 5 of the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and to the Treaty establishing the European Community, and Article 8(2) of Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (5), the United Kingdom takes part in Regulation (EC) No 377/2004 and by consequence in this present Decision. (7) In accordance with Article 5 of the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and to the Treaty establishing the European Community, and Article 6(2) of Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (6), Ireland takes part in Regulation (EC) No 377/2004 and by consequence in this present Decision. (8) The participation of the United Kingdom and Ireland in this Decision in accordance with Article 8(2) of Decision 2000/365/EC and Article 6(2) of Decision 2002/192/EC relates to the responsibilities of the Community for taking measures developing the provisions of the Schengen acquis against the organisation of illegal immigration in which the United Kingdom and Ireland participate. (9) This Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(1) of the 2003 Act of Accession, HAS ADOPTED THE FOLLOWING DECISION: Article 1 The format of the report required by Regulation (EC) No 377/2004 of 19 February 2004 shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, The Slovak Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 29 September 2005. For the Commission Franco FRATTINI Vice-President (1) OJ L 64, 2.3.2004, p. 1. (2) OJ L 176, 10.7.1999, p. 36. (3) OJ L 176, 10.7.1999, p. 31. (4) OJ L 370, 17.12.2004, p. 78. (5) OJ L 131, 1.6.2000, p. 43. (6) OJ L 64, 7.3.2002, p. 20. ANNEX Report on the activities of the immigration liaison officers network and on the situation in the host country in matters relating to illegal immigration Host country: Reporting Member State: Reported period: INTRODUCTION In accordance with Article 6 paragraph 1 of Council Regulation (EC) No 377/2004 of 19 February 2004 on the creation of an immigration liaison officers network (hereinafter: Regulation) The Member State holding the Presidency of the Council of the European Union or, if this Member State is not represented in the country or region, the Member State serving as acting Presidency shall draw up by the end of each semester a report on the activities of immigration liaison officers networks in which it has a representative, as well as on the situation in the host country, in matters relating to illegal immigration to the Council and the Commission. It should also be recalled that according to Article 4(1) of the Regulation all ILOs posted in the third country concerned shall contribute to this report. This report has two parts: (1) Activities of the ILO Network (2) Situation in the host country in matters relating to illegal immigration. The report should be based on facts and figures whenever it is applicable and on available and reliable sources of information. If such a source does not exist, it should be indicated in the report. Statistical data should be provided for in accordance with the relevant definitions agreed by Member States in the framework of CIREFI. Descriptions and evaluations requested by this format, should be reasonably brief and supported by facts, if possible. In the report, please highlight only the most relevant information so as to enable correct assessment of the situation. If no significant change has occurred in respect of matters already covered in previous reports, a reference should be made to it. If applicable, the report should focus on the developments of the reporting period in comparison to the previous report which was drawn up on that host country. The completed report shall be treated as a RESTREINT UE document and the relevant provisions of the Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (1) shall be observed. I. ACTIVITIES OF THE ILO NETWORK 1. List of Member States that posted ILOs in the country concerned Member State Number of ILOs 2. Has a cooperation network been constituted in accordance with Article 4 of the Regulation? (please underline the corresponding answer) YES NO 2.1. If the answer is NO please specify the main reasons for it: 2.2. If the answer is YES, please evaluate the overall usefulness of the acitivities carried out within the framework of the network from 1 to 5. (1 = not useful at all, 5 = very useful) 2.3. What kind of activities took place in the reporting period? (please underline the corresponding answer(s). (1) Meetings (2) Exchange information and practical experiences (3) Coordination of positions to be adopted in contacts with carriers (4) Joint specialised training (5) Organisation of information sessions/trainings for the diplomatic and/or consular staff of the Member States in the host country (6) Adoption of common approaches as to the methods of collecting and reporting strategically relevant information (7) Setting up contacts with similar networks in the host and in the neighbouring countries (8) Others (please specify): 2.4. How often did the ILOs meet in the reported period? (please underline the corresponding answer.) Never Once Monthly Quarterly Other Comments: 2.5. Have other organisations or authorities also been invited to participate in such meetings? If so, please provide some details. 2.6. What appeared to be the most effective way/method in the exchange of information? 2.7. Did the Network established contact and/or adopted a coordinated position in contacts with carriers? If so, please provide some details. 2.8. Did the ILOs have joint specialised trainings during the reported period? If so, please specify the subject/s and evaluate them. ( 1 = not useful, 5 = very useful). 2.9. Did the ILO network organise information sessions/trainings for the diplomatic and/or consular staff of the Member States in the host country? YES NO 2.9.1. If the answer is YES, please specify the subject of the event concerned. 2.9.2. Please provide some comments on the event/s (participants, its impact on the daily work of participants, follow up etc.). 2.10. Is there any systematic way to collect and share information among ILOs? If so, please provide some comments. 2.11. Did the ILO network set up regular contacts with individual ILOs posted by non-EU Member States or with similar networks of them? If so, please provide some details. 2.12. Please provide for a brief summary of the ILO network activities which have taken place on a regional level in the reported period (i.e. regional meeting, training). 3. Since the ILO Regulation came into force, (a) has the cooperation and coordination among ILOs posted by Member States strengthened and/or improved? YES NO THERE IS NO DIRECT IMPACT (b) the networking activities facilitate more effective performance of the duties of ILOs? YES NO THERE IS NO DIRECT IMPACT (c) as a network, ILOs have better position in establishing and maintaining contact with the competent authorities in the host country? YES NO THERE IS NO DIRECT IMPACT (d) ILOs could help more effectively their own competent authorities to perform their duties ( i.e. in preparation of returns, establishing contacts in the host country, establishing identity of third country nationals)? YES NO THERE IS NO DIRECT IMPACT (e) has the cooperation with other ILOs posted by non-EU Member States improved? YES NO THERE IS NO DIRECT IMPACT 4. Please summarise briefly your overall experiences and evaluation on the activities of the ILOs network. 5. Please indicate any suggestions, proposals that could improve and/or strengthen the ILOs work as a network in the country concerned. II. SITUATION IN THE HOST COUNTRY IN MATTERS RELATING TO ILLEGAL IMMIGRATION 6. Migration management, border control and apprehension of illegal immigrants 6.1. General evaluation of the cooperation with the host country in the field of fight against illegal immigration Please provide some information regarding the state of play and evolution (contact with the competent authorities, type of assistance provided, quality of the information collected) 6.2. Refusal of entry at all frontiers of the host country Include some available information regarding numbers, main countries of origin and other relevant information 6.2.1. Land 6.2.2. Air 6.2.3. Sea (if applicable) 6.2.4. Additional information/remarks. 6.3. Illegal immigrants apprehended in the host country 6.3.1. Numbers and trends 6.3.2. Countries of origin (list the top 10 countries) 6.3.3. Additional information/remarks 6.4. Risks and threats at the host countrys borders The following list is only indicative, so please include the relevant information, if the situation requires this. Infrastructures Equipment Staff Migratory pressure Asylum seekers Trafficking in human beings Terrorism and drugs traffic linked with illegal immigration 6.5. Routes and modus operandi for illegal immigration 6.5.1. Main routes 6.5.2. Secondary routes 6.5.3. Modus operandi 6.6. National strategies and measures in order to prevent and combat trafficking and smuggling of human beings Describe the type of strategies and measures (legislative, operational, financial) and their impact. 6.6.1. Existing strategies and measures 6.6.2. Planned strategies and measures 7. Readmission/return of their nationals and of third-country nationals 7.1. Enforcement of legislation in the field of return and readmission Describe the capacity for: 7.1.1. Readmitting of its own nationals and third country nationals into the host country 7.1.2. Returning illegal immigrants from the territory of the host country 7.2. Nationals and third-country nationals readmitted into the host country 7.2.1. Numbers 7.2.2. Returning countries 7.3. Identification of its own citizens without papers subject to return from another country 7.3.1. Procedures followed 7.3.2. Average time to issue return papers 7.3.3. Cooperation between the ILOs Network and the competent authorities (forms, level, efficiency) 7.3.4. Acceptance of an EU travel letter or other travel documents issued by the returning country 7.4. Population registers 7.4.1. Existence of a central register 7.4.2. Use of the register for the identification of people to be returned 7.5. Resources of the host country for returned migrants (both nationals and third country nationals) 7.5.1. Legal, economic and administrative capacities in the field of reception 7.5.2. Legal, economic and administrative capacities in the field of reintegration 7.6. Voluntary return programmes for nationals of the host country and third country nationals (including information on these programmes) Provide general information 8. Legal, institutional and financial capacities of migration management 8.1. Enforcement of national legislation on management of migratory flows Provide for information regarding state of play and evolution in the reporting period 8.1.1. Border controls 8.1.2. Carriers liability 8.1.3. Penalties for smugglers and traffickers in human beings 8.1.4. Penalties for forgery and use of forged travel documents 8.1.5. Penalties for facilitators and those providing undeclared work 8.2. Administrative capacity including human and financial resources Please comment on the level of resources in relation to the workload 8.2.1. Border guards 8.2.1.1. Land borders 8.2.1.2. Sea borders (if applicable) 8.2.1.3. Air borders 8.2.2. Police forces involved in combating illegal immigration, smuggling, trafficking of human beings and international police cooperation 8.3. Education and training of personnel Provide some information on the type and level of training/education and include additional comments, if necessary 8.3.1. Border guards 8.3.2. Police forces involved in combating illegal immigration, smuggling and trafficking of human beings 8.3.3. Police forces responsible for international cooperation 8.4. Capacity and funding for accommodation of removable illegal residents including rejected asylum seekers Describe the situation in relation to the actual needs/caseload 8.5. Availability of systems for data collection and the treatment of information regarding illegal immigration Describe the state of play and any improvements in the reporting period 8.6. Promotion and the implementation of information campaigns on problems and risks of illegal migration Please include some general information 9. Visa policy and documents security 9.1. Visa policy 9.1.1. Adequacy of the list of countries for which visas are required in the context of migratory flows Provide a brief assessment of this situation in the host country in this respect 9.1.2. Assess the criteria and standard procedure for the issuing of visas 9.2. Security of travel documents, visas, residence and ID documents 9.2.1. Compliance with ICAO standards (including integration of biometric data) 9.2.2. Situation in the host country with regard to forgery of documents 10. Any other comments and relevant information regarding the situation in the host country/region relating to illegal immigration (i.e. malfunctioning in the administration who is responsible for migration management and for the fight against illegal immigration; incidents or events in the reporting period may lead to new developments with respect to flows of illegal immigrants) 11. Proposals concerning ways and means to assist the host country in preventing illegal migration flows originating from or transiting through its territory (i.e. possible community actions) (1) OJ L 101, 11.4.2001, p. 1.